UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2285


JOSEPH KIRZHNER,

                Plaintiff - Appellant,

          v.

PUREPOWER TECHNOLOGIES LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:12-cv-01802-MBS)


Submitted:   March 31, 2014                 Decided:   April 15, 2014


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Kirzhner, Appellant Pro Se.     Jade Cobb Murray, LITTLER
MENDELSON PC, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph    Kirzhner     appeals     the   district    court’s       order

accepting     the    recommendation      of    the    magistrate       judge    and

granting summary judgment to PurePOWER Technologies LLC on his

complaint asserting violations of Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West

2006 & Supp. 2013).            We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Kirzhner v. PurePOWER Technologies LLC,

No. 3:12-cv-01802-MBS (D.S.C. Sept. 23, 2013).                We dispense with

oral   argument      because    the    facts   and   legal    contentions       are

adequately    presented    in    the    materials    before     this   court     and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2